ORDER

PER CURIAM.
AND NOW, this 19th day of March 2002, WE GRANT the Petition for Allowance of Appeal LIMITED to the following issue:
"Whether, pursuant to the terms of this contract, attachment of Exhibit GC-A indicates that the parties agreed to submit to arbitration, or whether an additional writing was necessary to invoke the alternative dispute resolution provisions referenced in the contract documents?
This matter is to be SUBMITTED ON BRIEFS.
Mr. Justice EAKIN did not participate in the consideration or decision of this matter.